Citation Nr: 1309503	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  03-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for optic retinopathy of the right eye (right eye disability).  

2.  Entitlement to an initial compensable disability rating prior to August 4, 2010, and in excess of 10 percent thereafter, for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee laxity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to August 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for left knee patellofemoral syndrome and optic neuropathy of the right eye and assigned each disability a zero percent (noncompensable) disability rating as of September 1, 2002.  

A subsequent rating decision in May 2011 granted a 10 percent rating for patellofemoral syndrome of the left knee and a separate 10 percent disability rating for left knee laxity, with an effective date of August 4, 2010 for both grants.  Both ratings stem from the original appeal and are presently on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Another rating decision in January 2012 granted an increased disability rating of 10 percent for optic neuropathy of the right eye, with an effective date of November 7, 2011.  Id.  Finally, in June 2012, the Board granted a 10 percent rating for right eye optic neuropathy for the entire timeframe on appeal.  

The case was previously before the Board in August 2007, July 2010, and June 2012 when it was remanded for further development.  With respect to the left knee disability, the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased rating for his right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's left knee disability was manifested by painful motion, swelling, and subjective popping, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  

2.  Beginning August 4, 2010, the Veteran experiences left knee laxity without evidence of recurrent subluxation or objective evidence of moderate lateral instability.  


CONCLUSIONS OF LAW

1.  Prior to August 4, 2010, the criteria for a 10 percent rating for painful motion of the left knee have been met, but the criteria for a disability rating greater than 10 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

2.  The criteria for a disability rating greater than 10 percent for left knee laxity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case). See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran has received notification compliant with 38 C.F.R.  3.159(b) and Dingess/Hartman in regard to all claims adjudicated in this decision. Indeed, multiple letters (e.g., July 2002 August 2007) have been furnished to the Veteran, both before and after the rating decisions addressing these claims.  The claims were most recently readjudicated in Supplemental Statements of the Case issued in December 2012.  In summary, there are no errors of notification warranting additional development and corrective action. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained relevant treatment records.  The AMC sent the Veteran a letter in July 2012 regarding any outstanding private treatment records related to his left knee.  The Veteran never responded to the letter, nor did he notify VA of the names and addresses for any left knee treatment.  

The Veteran was also afforded a fully comprehensive VA examination in August 2010.  There is no indication from the Veteran's own statements or from the recent medical evidence that the disability has significantly worsened since August 2010, and a further remand for a VA examination on this claim is not "necessary."  38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has recently held that application of this regulation is not limited to arthritis cases but is also applicable to any disability rated upon limitation of motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Factual Background and Analysis

The Veteran contends that his left knee disability warrants higher ratings than currently assigned.  He contends that based upon his chronic complaints of left knee pain, he should be assigned an initial 10 percent rating for patellofemoral syndrome.  

By way of background, the Veteran was originally awarded service connection for patellofemoral syndrome of the left knee in an October 2002 rating decision.  He was assigned a noncompensable rating, effective September 1, 2002.  The Veteran appealed the rating assigned.  In a May 2011 rating decision, his left knee patellofemoral syndrome was increased to 10 percent disabling (based upon reduced and painful motion), and he was assigned a separate 10 percent rating for left knee laxity-both effective August 4, 2010.  

Just prior to release from active duty, the Veteran was afforded a VA General Medical Examination in August 2002.  He reported the onset of left knee pain was 1994 when he was playing soccer, and currently experiences pain with walking and pain with direct trauma to the knee.  He described the pain as a dull ache every day, and his knee swells and pops, but does not lock, buckle, or grind.  He denied use of assistive devices and cannot run for more than 10 minutes.  

Physical examination of the left knee revealed no crepitus, erythema, tenderness, warmth, or instability.  Flexion was from 0 to 125 degrees, and there was evidence of "tendon popping."  X-rays showed no evidence of dislocation, joint spaces were preserved, no suprapatellar joint effusion, and normal alignment.  The examiner diagnosed the Veteran as having left knee patellofemoral pain syndrome.  

The Veteran was most recently afforded a left knee VA examination in August 2010, at which time he reported left knee pain.  He described the pain as flaring when he stands for 15 minutes or longer and is relieved by rest.  He endorsed left knee giving way and popping.  He indicated that he is unable to walk more than 50 yards, run more than 20-30 feet, drive for more than 11/2 hours, go up more than one flight of stairs, or get up from a squatting position.  He stated that kneeling is uncomfortable.  Range of motion testing revealed flexion to 100 degrees (with pain after three repetitions) and extension to 0 degrees.  There was no decreased range of motion following repetitive movement and "no DeLuca."  Upon physical examination of the Veteran, he had laxity of his left lateral collateral ligament, and the examiner opined this was mild to moderate in nature based on the subject reports of activity limitations.  The examiner found the x-ray of the left knee to be unremarkable.  

In an addendum, the examiner noted no painful range of motion or flare-ups except as described above, and the left knee joint has no additional limitations caused by pain, fatigue, weakness, or lack of endurance with repetitive use.  The Veteran denied any joint-related subjective complaints, use of assistive devices, effect on his ability to function in his usually activities, or impact his routine daily activities.  The examiner specifically indicated that the Veteran did not have any of the DeLuca criteria on repetitive testing of active range of motion.  

The Veteran continues to undergo treatment at the VA Medical Center for many of his service-connected disabilities, and, in 2011, he underwent physical therapy for his left knee pain.  He described chronic left knee pain with exacerbation in the past 3-4 years.  The Veteran further indicated that negotiating steps is difficult/painful and has problems with prolonged standing and sitting.  He described the pain as deep inside his left knee, and it burns after prolonged walking but is a dull ache with prolonged sitting.  X-ray revealed no significant abnormality of the knee, and the Veteran was treated for left knee arthralgia.  In July 2011, range of motion testing was within normal limits in the left knee and ligamentous tests were all negative.  The treating professional indicated that physical examination did not reveal any ligamentous injury or instability, but a special test was positive for possible meniscal involvement.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but not higher, for the entire timeframe on appeal for painful motion in his left knee.  The Board also finds that he is not entitled to a rating in excess of 10 percent left knee laxity.  

Prior to August 4, 2010, the evidence of record shows that the Veteran's left knee flexion, at its worst, was to 125 degrees.  This is considered within normal limits for left knee range of motion.  There was no objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula to warrant a compensable rating under the other rating criteria.  The Boards notes, however, that the Veteran consistently reported that he experienced painful motion in his left knee joint prior to August 4, 2010.  Upon consideration of 38 C.F.R. § 4.59, and in light of the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court's recent holding that application of 38 C.F.R. § 4.59 is not limited to arthritis cases but is also applicable to any disability rated upon limitation of motion), the Veteran is entitled to a 10 percent rating for painful motion of the left knee prior to August 4, 2010.

In August 4, 2010, the Veteran was first noted to have objective laxity of the left knee to warrant a separate 10 percent rating.  Beginning August 4, 2010, however, there is no evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of moderate lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula to warrant ratings in excess of the 10 percent each for painful/reduced motion and laxity.  Moreover, the evidence of record does not show that the Veteran's left knee laxity is more than mild in nature.  Although the August 2010 VA examiner indicated that the Veteran's left knee laxity was mild to moderate in nature, he based this upon the Veteran's activity limitations.  Further, subsequent VA treatment records show no abnormality in ligamentous tests, nor was the Veteran shown to have instability of the left knee joint.  As such, ratings in excess of 10 percent each for painful motion of the left knee and left knee laxity are not warranted.  

The above notwithstanding, the Board recognizes that the medical evidence and the Veteran's assertions show at least some functional impairment of left knee function during the applicable appellate time frame.  For example, the Veteran reported instances of pain and painful motion.  In the August 2010 VA examination, for example, the Veteran reported pain throughout the entire range of motion (up to 100 degrees).  As noted above, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran's left knee patellofemoral syndrome rating was increased to 10 percent disabling in the May 2011 rating decision, effective August 4, 2010 (and awarded for the entire timeframe on appeal in this decision).  This was based on the Veteran's reports of painful motion in combination with the reduced range of motion in the left knee.  In other words, the Veteran's rating was increased based on his subjective reports of functional loss because, as discussed above, he did not have limitation of motion rising to a compensable level under Diagnostic Code 5260.  Thus, the RO and the Board increased the Veteran's rating to 10 percent in accordance with DeLuca by attempting to compensate him for his complaints of pain, limited motion, and functional loss under Diagnostic Code 5260, despite the absence of limitation of motion to a compensable level.  

The Board further concludes that the Veteran's 10 percent rating for the left knee patellofemoral syndrome and 10 percent rating for left knee laxity fully encompass the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, while the Veteran had some increased pain during the August 2010 VA examination, there was no increased loss of motion on repetitive motion testing.  Although the Veteran did report pain with extended standing, walking, or climbing stairs or, alternatively, an inability to climb stairs, these symptoms were part of the basis for the increased rating, as discussed above.  While the Board sympathizes with the Veteran's difficulties, the Board concludes that his left knee suffers no significant or additional functional loss beyond that contemplated by the 10 percent ratings assigned for both the left knee patellofemoral syndrome and left knee laxity.

The Board has considered the applicability of Diagnostic Codes 5258 and 5259, based on the removal or dislocation of semilunar cartilage.  In this case, there is no indication that the Veteran has incurred damage to or removal of semilunar (or meniscal) cartilage.  Although the Veteran has reported some popping and instability, there has been no formal diagnosis of meniscal injury, including as a result of diagnostic testing.  As such, a separate rating under these Diagnostic Codes is not warranted.  

The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (for genu recurvatum).  The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  He also does not have any evidence of genu recurvatum.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board has considered the Veteran's lay testimony as to the symptoms related to his left knee disability, but finds no provision upon which to assign ratings greater than 10 percent for the Veteran's left knee patellofemoral syndrome and 10 percent for his left knee laxity.  The Board, therefore, finds the objective medical findings to be of the most probative value, and determinative with the current claims.  See 38 C.F.R. § 3.159(a)(2).  Finally, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time periods and that assignment of additional staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to both the painful/reduced motion and left knee laxity he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function due to his left knee.  The current 10 percent ratings under both Diagnostic Codes 5260 and 5257 and are specifically for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his August 2010 VA examination, the Veteran reported current employment in a crime lab, and has not contended he is unemployable due to his service-connected left knee disabilities.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected left knee disabilities have a profound effect on his ability to work in and of themselves.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

An initial 10 percent rating, but not higher, for painful motion in the left knee due to patellofemoral syndrome is granted for the period dated prior to August 4, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for painful motion in the left knee due to patellofemoral syndrome is denied for the period beginning August 4, 2010.

An initial disability rating in excess of 10 percent for left knee laxity is denied.  


REMAND

In June 2012, the Board remanded the Veteran's claim for further development-including an attempt to retrieve any outstanding private treatment records for his right eye disability.  The Veteran was requested to provide the names and dates of treatment and releases for VA to attempt to obtain these records, but he did not respond.  The remand specifically requested that the AMC readjudicate the claim following attempts to obtain these records.  The AMC, however, only readjudicated the increased rating claim beginning November 7, 2011, despite the whole timeframe on appeal being remanded.  As such, the Board finds that the requested action was not taken and the claim must again be remanded for readjudication of the increased rating claim for right eye disability for the entire timeframe on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was most recently provided a VA examination of the eyes in November 2011.  Although the Veteran has not explicitly reported a worsening of symptoms, he has continued his appeal for an increased rating for his right eye disability.  Importantly, the November 2011 examiner described the Veteran's right eye visual field defect but did not include a copy of the Goldman Chart with the examination report.  As such, the Board finds that the Veteran should be afforded another VA eye examination to determine the current level of severity of his right eye disability-including any visual field vision loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should then schedule the Veteran for another VA eye examination to assess the current severity of his service-connected defective vision.  The Veteran's VA claims folder (including relevant Virtual VA records) and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  The examiner should perform all studies deemed appropriate, and all findings should be set forth in detail.  In addition to providing all applicable vision results, including the Goldman Chart.  

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the claims folder.  

2.  Finally, following the completion of the 
foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's increased rating claim for the entire appellate period (dating from September 1, 2002 to the present).  If the claim is denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


